        Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 1 of 12 PageID #:1



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CLARK VANDERHEYDEN, Individually and                  Case No. _1:21-cv-02242_
 For Others Similarly Situated,
                                                       JURY TRIAL DEMANDED
      Plaintiff,
                                                       COLLECTIVE ACTION
 v.                                                    PURSUANT TO 29 U.S.C. § 216(b)

 ADDISON GROUP, LLC

      Defendant.


                        ORIGINAL COLLECTIVE ACTION COMPLAINT

                                                SUMMARY

          1.       Clark Vanderheyden (Vanderheyden) brings this lawsuit to recover unpaid overtime

wages and other damages from Addison Group, LLC (Addison) under the Fair Labor Standards Act

(FLSA).

          2.       Plaintiff worked for Addison Group, LLC (Addison) as a Recruiter during the relevant

time period.

          3.       Plaintiff and the other workers like him regularly worked for Addison in excess of

forty (40) hours each week.

          4.       But these workers never received overtime pay for hours worked in excess of forty

(40) hours in a single workweek.

          5.       Instead of paying overtime as required by the FLSA, Addison improperly classified

Plaintiff and those similarly situated workers as exempt employees and paid them a salary with no

overtime compensation.

          6.       This collective action seeks to recover the unpaid overtime wages and other damages

owed to these workers.
      Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 2 of 12 PageID #:2




                                      JURISDICTION & VENUE

        7.      This Court has original subject matter jurisdiction because this case presents a federal

question. 29 U.S.C. § 216(b); 28 U.S.C. § 1331.

        8.      Venue is proper under 28 U.S.C. § 1391(b) because Addison maintains its headquarters

in this District and Division.

        9.      Vanderheyden worked for Addison throughout Minnesota.

                                                PARTIES

        10.     Vanderheyden was employed by Addison as a recruiter from approximately January

2018 through August 2019.

        11.     Vanderheyden’s written consent is attached as Exhibit A.

        12.     Vanderheyden brings this action on behalf of himself and all other similarly situated

hourly employees, under the collective action provisions of the FLSA. See 29 U.S.C. § 216(b).

        13.     Addison subjected the Putative Class to the same FLSA violations as Vanderheyden,

and such a collective is properly defined as:

                All current and former recruiters employed by Addison at any time
                during the past three years who were paid a salary and no overtime
                compensation (the “Putative Class Members”).

        14.     The Putative Class Members are easily ascertainable from Addison’s business and

personnel records.

        15.     Addison is a Delaware Limited Liability Company that maintains its headquarters in

Chicago, Illinois.

        16.     Addison may be served through its registered agent: Illinois Corporation Service C,

801 Adlai Stevenson Drive, Springfield, IL 62703.




                                                  -2-
      Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 3 of 12 PageID #:3




                                   COVERAGE UNDER THE FLSA

        17.    At all relevant times, Addison was an employer within the meaning of the Section 3(d)

of the FLSA. 29 U.S.C. § 203(d).

        18.    At all relevant times, Vanderheyden was an employee within the meaning of the

Section 3(e) of the FLSA. 29 U.S.C. § 203(e).

        19.    At all relevant times, Addison was an enterprise within the meaning of Section 3(r) of

the FLSA. 29 U.S.C. § 203(r).

        20.    At all relevant times, Addison was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1).

        21.    Addison had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods (such as cell phones and

computers) or materials that have been moved in or produced for commerce by any person, including

but not limited to, mobile devices, document scanners, printers, telephones, and other goods or

materials that have moved in, or were produced for, commerce.

        22.    Addison’s annual gross volume of sales made or business done have far exceeded the

minimum ($500,000.00) required for coverage under the FLSA during the last 3 years.

        23.    At all times hereinafter mentioned, Vanderheyden and the Putative Class Members

were engaged in commerce or in the production of goods for commerce.




                                                -3-
        Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 4 of 12 PageID #:4




                                        FACTUAL ALLEGATIONS

          24.     Addison offers staffing and recruiting services in “industry sectors [such as]

information technology, finance and accounting, healthcare, human resources, administrative, and

digital marketing.”1

          25.     To provide services to its clients, Addison employs recruiting personnel, including

Recruiters.

          26.     Vanderheyden worked for Addison throughout Minnesota, but Addison employs the

services of recruiters like Vanderheyden throughout the country

          27.     Vanderheyden worked for Addison as a Recruiter from approximately January 2018

until August 2019.

          28.     Throughout his entire employment Vanderheyden was paid a flat salary every week

without any additional overtime premiums even though he routinely worked anywhere from 50 to 65

hours per workweek.

          29.     Addison paid Vanderheyden and the Putative Class Members the same flat salary for

all hours worked.

          30.     Addison typically scheduled Vanderheyden and the Putative Class Members for 10 to

13-hour shifts for 5 days a week.

          31.     Vanderheyden and the Putative Class Members worked at least 10 hours a day.

          32.     Thus, Vanderheyden and the Putative Class Members worked approximately 50 to 65

hours in a typical workweek (far in excess of the overtime threshold of 40 hours).

          33.     Vanderheyden’s working relationship with Addison is similar to that of the Putative

Class Members.




1
    https://addisongroup.com/services/staffing-recruiting/ (last visited April 6, 2021).
                                                   -4-
      Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 5 of 12 PageID #:5




        34.     Vanderheyden’s work schedule is typical of the Putative Class Members.

        35.     Addison knew Vanderheyden and the Putative Class Members were scheduled for at

least 10 to 13-hour shifts for 5 days a week.

        36.     Addison did not pay Vanderheyden or the Putative Class Members overtime wages

for hours worked in excess of 40 in any of those weeks.

        37.     Instead, Addison paid Vanderheyden and the Putative Class Members a salary for each

workweek.

        38.     By way of example, for the pay period covering August 11, 2019 through August 17,

2019, Addison paid Vanderheyden $769.23, despite the fact that Vanderheyden estimates that he

worked 50 to 60 hours that week.




        39.     Addison did not pay its employees (like Vanderheyden and the Putative Class

Members) any overtime wages for hours worked in excess of 40 in a week.

        40.     Instead, Addison paid them a salary for all hours worked.

        41.     Even if their job titles and precise job duties differ, Addison subjected Vanderheyden

and the Putative Class Members to the same or similar illegal pay practice for similar work.

        42.     As a Recruiter, Vanderheyden’s primary job duties included sourcing candidates for

open job positions with Addison’s clients.

        43.     Vanderheyden and the Putative Class Members performed non-exempt work.




                                                 -5-
      Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 6 of 12 PageID #:6




        44.       Vanderheyden and the Putative Class Members did not have the authority to hire or

fire employees.

        45.       Vanderheyden and the Putative Class Members did not supervise two or more

employees.

        46.       Vanderheyden and the Putative Class Members did not exercise independent

discretion and judgment with respect to matters of significance.

        47.       Despite the fact that Vanderheyden and the Putative Class Members were non-

exempt, Addison did not pay these employees overtime wages.

        48.       All of Addison’s recruiters worked similar hours and were denied overtime wages as a

result of the same pay practice.

        49.       Addison uniformly denied Vanderheyden and the Putative Class Members overtime

wages for the hours they worked in excess of 40 hours in a single workweek.

        50.       Addison’s policy of paying non-exempt employees like Vanderheyden and the Putative

Class Members a flat salary for all hours worked violates the FLSA because it deprived Vanderheyden

and the Putative Class Members of overtime compensation for the hours they worked in excess of 40

hours in a single workweek.

        51.       Addison knew, or showed reckless disregard for whether, Vanderheyden and the

Putative Class Members were entitled to overtime wages under the FLSA.

        52.       Nonetheless, Addison knowingly, willfully, or in reckless disregard carried out this

illegal pay practice that deprived Vanderheyden and the Putative Class Members of overtime

compensation in violation of the FLSA.

        53.       Addison’s failure to pay Vanderheyden and the Putative Class Members overtime

wages was neither reasonable, nor was the decision not to pay these employees overtime wages made

in good faith.

                                                  -6-
      Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 7 of 12 PageID #:7




                                 COLLECTIVE ACTION ALLEGATIONS

       54.     Vanderheyden brings this claim as a class and collective action under the FLSA.

       55.     The illegal pay practice Addison imposed on Vanderheyden was imposed on the

Putative Class Members.

       56.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

       57.     The Putative Class Members are similarly situated in all relevant respects.

       58.     Even if their precise job duties might vary somewhat, these differences do not matter

for the purposes of determining their entitlement to overtime compensation.

       59.     Based on his experience and tenure with Addison, Vanderheyden is aware that

Addison’s illegal practices were imposed on the Putative Class Members.

       60.     Addison similarly denied overtime wages to the Putative Class Members at the proper

rates when they worked more than 40 hours per week.

       61.     The overtime wages owed to Vanderheyden and the Putative Class Members will be

calculated using the same records and using the same formula.

       62.     Vanderheyden’s experiences are therefore typical of the experiences of the Putative

Class Members.

       63.     The specific job titles or precise job locations of the various Putative Class Members

do not prevent class or collective treatment.

       64.     Vanderheyden has no interest contrary to, or in conflict with, the Putative Class

Members that would prevent class or collective treatment.

       65.     Like each Putative Class Members, Vanderheyden has an interest in obtaining the

unpaid overtime wages owed under federal law.




                                                 -7-
      Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 8 of 12 PageID #:8




        66.     The precise size and the identity of the Putative Class Members is ascertainable from

the business records, tax records, and/or employee or personnel records maintained by Addison.

        67.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        68.     Absent a collective action, many Putative Class Members will not obtain redress of

their injuries, and Addison will reap the unjust benefits of violating the FLSA.

        69.     Further, even if some of the Putative Class Members could afford individual litigation

against Addison, it would be unduly burdensome to the judicial system.

        70.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members, as well as provide judicial consistency.

        71.     The questions of law and fact that are common to each Putative Class Member

predominate over any questions affecting solely the individual members.

        72.     Among the common questions of law and fact are:

                a. Whether Addison employed Vanderheyden and the Putative Class Members

                    within the meaning of the FLSA;

                b. Whether Vanderheyden and the Putative Class Members were exempt from the

                    FLSA;

                c. Whether Addison’s violation of the FLSA resulted from a continuing course of

                    conduct;

                d. Whether Addison’s decision to pay Vanderheyden and the Putative Class Members

                    a salary without overtime compensation was made in good faith;

                e. Whether Addison’s violation of the FLSA was willful; and

                f. Whether Addison’s illegal pay practice applied to the Putative Class Members.




                                                   -8-
      Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 9 of 12 PageID #:9




        73.     Vanderheyden and the Putative Class Members sustained damages arising out of

Addison’s illegal and uniform pay policy.

        74.     Vanderheyden knows of no difficulty that will be encountered in the management of

this litigation that would preclude its ability to go forward as a collective action.

        75.     Even if the issue of damages were somewhat individual in character, the damages can

be calculated by reference to Addison’s records, and there is no detraction from the common nucleus

of liability facts. Therefore, this issue does not preclude collective action treatment.

        76.     Addison is liable under the FLSA for failing to pay overtime wages to Vanderheyden

and the Putative Class Members.

        77.     Consistent with Addison’s illegal pay policy, Vanderheyden and the Putative Class

Members were not paid the proper premium overtime compensation when they worked more than

40 hours in a workweek.

        78.     As part of their regular business practices, Addison intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Vanderheyden and the Putative Class Members.

        79.     Addison’s illegal pay policy deprived Vanderheyden and the Putative Class Members

of the premium overtime wages they are owed under federal law.

        80.     Addison is aware, or should have been aware, that the FLSA required it to pay

Vanderheyden and the Putative Class Members overtime premiums for all hours worked in excess of

40 hours per workweek.

        81.     There are many similarly situated Putative Class Members who have been denied

overtime pay in violation of the FLSA who would benefit from the issuance of a court-supervised

notice of this lawsuit and the opportunity to join it.




                                                    -9-
     Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 10 of 12 PageID #:10




        82.     Notice of this lawsuit should be sent to the Putative Class Members pursuant to 29

U.S.C. § 216(b).

        83.     Those similarly situated workers are known to Addison, are readily identifiable, and

can be located through Addison’s business records.

                                         CAUSES OF ACTION
                                         FLSA VIOLATION

        84.     Vanderheyden realleges and incorporates by reference all allegations in preceding

paragraphs.

        85.     As set forth herein, Addison has violated, and is violating, Section 7 of the FLSA, 29

U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for their employment in excess of forty (40) hours per week at

rates no less than 1 and ½ times the regular rates for which they were employed.

        86.     Addison knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay Vanderheyden and the Putative Class Members overtime compensation.

        87.     Addison’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime compensation made in good faith.

        88.     Accordingly, Vanderheyden and the Putative Class Members are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rates of pay, plus liquidated damages,

attorneys’ fees and costs.

        89.     Vanderheyden and the Putative Class Members are entitled to recover their unpaid

overtime compensation, liquidated damages, reasonable attorney’s fees, costs, and expenses of this

action from Addison.




                                                  - 10 -
     Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 11 of 12 PageID #:11




                                            JURY DEMAND

        90.     Vanderheyden hereby demands a trial by jury.

                                                PRAYER

        WHEREFORE, Vanderheyden, individually, and on behalf of the Putative Class Members

respectfully requests that this Court grant the following relief:

                a. An order designating this lawsuit as a collective action and authorizing notice

                    pursuant to 29 U.S.C. § 216(b) to the Putative Class Members to permit them to

                    join this action by filing a written notice of consent;

                b. An Order appointing Vanderheyden and his counsel to represent the interests of

                    the Putative Class Members;

                c. An Order finding Addison liable to Plaintiffs and the Putative Class Members for

                    unpaid overtime owed under the FLSA, as well as liquidated damages in an amount

                    equal to their unpaid compensation;

                d. A judgment against Addison awarding Vanderheyden and the Putative Class

                    Members all their unpaid overtime compensation and an equal amount in

                    liquidated damages;

                e. Issuance of a declaratory judgment that the practices complained of in this

                    Complaint are unlawful under the FLSA;

                f. An order awarding attorney’s fees, costs, and expenses;

                g. Pre- and post-judgment interest at the highest applicable rates; and

                h. Such other and further relief as may be necessary and appropriate.



                                                 Respectfully submitted,

                                                 By: /s/Douglas M. Werman
                                                        Douglas M. Werman
                                                  - 11 -
Case: 1:21-cv-02242 Document #: 1 Filed: 04/27/21 Page 12 of 12 PageID #:12




                                            Maureen A. Salas
                                            WERMAN SALAS P.C.
                                            77 W. Washington Street, Suite 1402
                                            Chicago, Illinois 60602
                                            (312) 419-1008 – Telephone
                                            dwerman@flsalaw.com
                                            msalas@flsalaw.com

                                            Michael A. Josephson*
                                            Texas Bar No. 24014780
                                            Andrew W. Dunlap*
                                            Texas Bar No. 24078444
                                            Carl Fitz*
                                            Texas Bar No. 24105863
                                            Rachael Rustmann*
                                            Texas Bar No. 24073653
                                            JOSEPHSON DUNLAP
                                            11 Greenway Plaza, Suite 3050
                                            Houston, Texas 77046
                                            713-352-1100 – Telephone
                                            713-352-3300 – Facsimile
                                            mjosephson@mybackwages.com
                                            adunlap@mybackwages.com
                                            cfitz@mybackwages.com
                                            rrustmann@mybackwages.com
                                            *Pro hac vice application forthcoming


                                            Richard J. (Rex) Burch
                                            Texas Bar No. 24001807
                                            BRUCKNER BURCH PLLC
                                            11 Greenway Plaza, Suite 3025
                                            Houston, Texas 77046
                                            713-877-8788 – Telephone
                                            713-877-8065 – Facsimile
                                            rburch@brucknerburch.com

                                            ATTORNEYS FOR PLAINTIFF &
                                            THE PUTATIVE CLASS MEMBERS




                                   - 12 -
